      Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 CHINA GRILL, INC.,                      :
                                         :
                          Plaintiff,     :          19 Civ. 3705 (DLC)
                                         :
                -v-                      :           OPINION AND ORDER
                                         :
 ADP, LLC,                               :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

APPEARANCES:

For Plaintiff:
Robert David Kraus
Kraus & Zuchlewski LLP
60 East 42nd Street, Suite 2534
New York, NY 10165

For Defendant:
Randall L. Morrison, Jr.
William S. Gyves
Kelley Drye & Warren, LLP (NY)
101 Park Avenue
New York, NY 10178


DENISE COTE, District Judge:

     Defendant ADP, LLC (“ADP”) provided the restaurant China

Grill, Inc. (“China Grill”) with payroll services.         China Grill

asserts that ADP’s defective services triggered the commencement

of a class action against China Grill for federal and state

labor law violations and seeks recovery of damages sustained

from that litigation.    ADP has moved for summary judgment.

ADP’s motion is granted.
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 2 of 16




                              Background

     The following facts are undisputed or taken in the light

most favorable to China Grill.

     I.   The Master Services Agreement

     China Grill owned and operated a restaurant in Manhattan

from 1987 to early 2017, when it ceased its operations.         China

Grill was a member of a larger group of restaurants informally

referred to as the China Grill Management group (“CGM Group”).

These restaurants shared a “commonality of ownership interests”

but were separate legal entities.      During the period of time

relevant to this action, China Grill Management, Inc., a legal

entity separate from China Grill, provided accounting, human

resources, and other services to China Grill and other members

of the CGM Group.

       On March 1, 2005, China Grill and ADP entered into a

Master Services Agreement (the “MSA”).      The MSA refers to China

Grill as the Client.   Neil Faggen -- China Grill’s general

counsel –- signed the MSA on behalf of China Grill.

     The MSA states in relevant part that “ADP will provide the

payroll services specified in Annex Z . . . to the Client in

accordance with the terms of this Agreement.”        The MSA further

states under “Use of Services” that the Client “will use the

Services only for the internal business purposes of the Client

and the Client group.”    The MSA defines “Client Group” as


                                   2
      Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 3 of 16




“Client, Client’s majority owned subsidiaries, and affiliates of

Client.”   Members of the Client Group are enumerated in Annex Z

of the MSA.1   Finally, the MSA states that “neither ADP nor

Client will be responsible for special, indirect, incidental,

consequential, or other similar damages (including lost profits)

that the other party may incur or experience in connection with

this agreement . . . .”

     II.   The James Class Action

     On January 18, 2018, six former employees of entities in

the CGM Group initiated a class action entitled James, et al. v.

China Grill Management, Inc., et al., 18-cv-455 (LGS) (S.D.N.Y.)

(the “James Action”).    China Grill was among the twenty named

defendants.    The plaintiffs alleged violations of the Fair Labor

Standards Act, the New York Labor Law (“NYLL”) (including the

Wage Theft Prevention Act), and the Florida Minimum Wage Act.

The second cause of action alleged that defendants “operated

their business with a policy of not providing proper wage

statements as required under the New York Labor Law” and “failed



1 The enumerated members of the Client Group are: China Grill
Inc.; 68 W. 58th Street LLC, d/b/a Mix in New York; CG 431
Partners Inc. d/b/a Tuscan Steak; CGM 54 Irving LLC d/b/a Pure
Food & Wine; CGM-GH LLC d/b/a Ono; China Grill Management, Inc.;
China Grill Management 12 E 22 LLC; China Grill Sobe, Inc.;
China Grill-Chicago LLC; China Grill-Las Vegas LLC; China Grill-
Las Vegas LLC d/b/a Red White Blue; Red Square-Las Vegas LLC;
Red Square NJ LLC; Rumjungle-Las Vegas LLC; Tuscan Steak LLC;
and CGM-HAC LLC.


                                    3
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 4 of 16




to satisfy the wage statements requirements under the NYLL

because such tip credit allowance was never clearly included in

wage statements to tipped employees for each payment period.”

     After mediation, a Settlement Agreement and Release was

entered on September 24, 2018.     Mr. Faggen signed the Settlement

Agreement on behalf of China Grill.      Plaintiffs agreed to

resolve the action in return for a payment of $1.2 million.           By

June 10, 2019, China Grill Management, Inc. had wired a total of

$1,262,238.41 to the Settlement Fund established for the James

Action.   China Grill, which had gone out of business in 2017,

did not contribute to the settlement,2 defendants’ legal fees, or

the mediator’s fee.

     III.   China Grill’s Action Against ADP

     After the settlement of the James Action, China Grill

brought suit against ADP to recover the costs of settling the

James Action.   China Grill commenced this lawsuit on March 28,

2019 in New York Supreme Court, and ADP removed the case to

federal court on April 25, 2019 based on the existence of

diversity jurisdiction.    China Grill asserted in its complaint


2 The following ten entities contributed to the Settlement Fund
in the James Action, each of which is a member of the CGM Group:
(1) China Grill Management, Inc.; (2) CGM-LLNR d/b/a Asia De
Cuba; (3) CGM EMP LLC d/b/a Ed’s Chowder House; (4) CGM EMP RTR
LLC d/b/a Empire Hotel Rooftop; (5) CGM-GH LLC; (6) CGM 13 LLC;
(7) CGM Yotel NYC LLC d/b/a East and West; (8) China Grill
Management 12 E 22 LLC d/b/a Almond; (9) RF Hudson LLC d/b/a
Redfarm; and (10) RF Broadway LLC d/b/a Redfarm.


                                   4
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 5 of 16




that ADP breached the MSA by failing to ”ensure that its payroll

services complied with all legal and regulatory requirements.”

The complaint requested at least two million dollars in

compensatory damages stemming from the settlement in the James

Action, as well as China Grill’s costs associated with

litigating the James Action and the present case.

     On May 2, 2019, ADP moved to dismiss the complaint.         On the

same day, this Court entered an order allowing China Grill to

file an amended complaint and stating, “[i]t is unlikely that

plaintiff will have a further opportunity amend.”        China Grill

filed an amended complaint (“FAC”) on May 24, 2019.         The FAC

alleged breach of contract, negligence, and breach of the

implied covenant of good faith and fair dealing based on ADP’s

alleged failure to prepare wage statements in compliance with

the New York Wage Theft Prevention Act and other wage and hour

laws, all of which caused China Grill to sustain damages in

connection with the James Action.      The FAC alleged the same

damages as the complaint.

     On June 7, ADP filed a motion to dismiss the second and

third claims in the FAC, and on July 1, China Grill voluntarily

dismissed those claims.    Following a conference with this Court,

a Pretrial Scheduling Order was issued on July 26, which set a

deadline of August 9, 2019 for the joinder of parties and

amendment of the pleadings.    The parties were granted extensions


                                   5
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 6 of 16




of discovery and summary judgment deadlines on December 13, 2019

and March 19, 2020, respectively.      At no point did the parties

request or receive an extension of the August 9, 2019 deadline

for joining parties or filing amended pleadings.

     On June 19, 2020, following the conclusion of discovery,

ADP filed this motion for summary judgment on China Grill’s

breach of contract claim.    ADP primarily argued that China Grill

could not recover in damages any of the costs associated with

the litigation or settlement of the James Action because it had

not borne those costs.

     On July 31, China Grill filed its opposition to ADP’s

motion for summary judgment and changed its theory of damages,

arguing that it was entitled to recover in direct damages the

fees it had paid ADP pursuant to the MSA.       China Grill further

argued that it was entitled to recover costs associated with the

James Action on behalf of the entities that incurred those

costs.   To assist in that latter argument, China Grill filed a

notice of motion to join as plaintiffs those entities that had

incurred the costs associated with the James Action and to add a

claim for breach of an implied contract.       Those plaintiffs

included members of the Client Group listed in the MSA and




                                   6
      Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 7 of 16




several other entities that China Grill alleges ADP treated as

part of the Client Group (the “Implied Client Group”).3

     Accordingly, in its brief in opposition to summary

judgment, China Grill argued in support of its request to amend

and in favor of remand.     If the additional plaintiffs were

joined to this action, there would no longer be complete

diversity.   The motion for summary judgment was fully submitted

on August 28, and the cross motion to amend and remand was fully

submitted on September 18.4

                               Discussion

     I.    Motion for Summary Judgment on Breach of Contract
           Claim

     Summary judgment may not be granted unless all of the

submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”      Fed. R. Civ. P. 56(a).      “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party.”   Smith v. Cty. of Suffolk, 776 F.3d 114, 121 (2d Cir.


3 The Implied Client Group includes RF Broadway, LLC, RF Hudson,
LLC, CGM-LLNR LLC, and CG Brickell, LLC.
4 ADP argues in a letter of September 20 that China Grill has
improperly filed a sur-reply on ADP’s motion for summary
judgment by including certain arguments opposing summary
judgment in its Reply Memorandum of Law in Further Support of
Cross-Motion. ADP is correct, but consideration of those
arguments does not alter the outcome here.


                                    7
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 8 of 16




2015) (citation omitted).    “Where, as here, the party opposing

summary judgment bears the burden of proof at trial, summary

judgment should be granted if the moving party can point to an

absence of evidence to support an essential element of the

nonmoving party's claim.”    Gemmink v. Jay Peak Inc., 807 F.3d

46, 48 (2d Cir. 2015) (citation omitted).       In making this

determination, the court “draws all inferences in favor of the

nonmoving party.”   Id.

     Once the moving party has asserted facts demonstrating that

the non-movant’s claims cannot be sustained, the opposing party

“must come forward with specific evidence demonstrating the

existence of a genuine dispute of material fact.”        Id.   “[T]he

party opposing summary judgment may not merely rest on the

allegations or denials of his pleading; rather his response, by

affidavits or otherwise as provided in the Rule, must set forth

specific facts demonstrating that there is a genuine issue for

trial.”   Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)

(citation omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment.”   Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted).      Only disputes over material

facts preclude the entry of summary judgment.        Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).        “An issue of

fact is genuine and material if the evidence is such that a


                                   8
      Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 9 of 16




reasonable jury could return a verdict for the nonmoving party.”

Cross Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155,

162 (2d Cir. 2016).

     In the FAC, China Grill asserts a breach of contract claim

based on ADP’s failure to provide payroll services to China

Grill as agreed upon in the MSA.        China Grill alleges that the

wage and hour statements prepared by ADP failed to comply with

applicable wage and hours laws and that, as a result, China

Grill suffered damages in the form of costs associated with the

James Action.   ADP moves for summary judgment, principally on

the ground that China Grill did not contribute to the James

Action settlement or fees and therefore did not suffer any

damages.

     The elements of a breach of contract action in New Jersey

are well-established.5    They are (1) the existence of a valid and

binding contract; (2) adequate performance of the contract by

the plaintiff; (3) breach of contract by the defendant; (4)

damages to the plaintiff caused by the defendant’s breach of the

contract.   Woytas v. Greenwood Tree Experts, Inc., 237 N.J. 501,




5 Pursuant to § 9.11 of the MSA, New Jersey law governs this
dispute.



                                    9
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 10 of 16




512 (2019).   For purposes of this motion, ADP focuses mainly on

the fourth element.6

     Under New Jersey law, the party asserting the breach of

contract claim “ha[s] the burden of proof to establish all

elements of its cause of action, including damages.”         Cumberland

Cty. Improvement Auth. v. GSP Recycling Co., 358 N.J. Super.

484, 503 (App. Div. 2003).     “[W]hen the party alleging a breach

of contract fails to present evidence which tends to demonstrate

reasonably certain and definite consequences of such a breach,

the opposing party is entitled to judgment.”        Tannock v. New

Jersey Bell Tel. Co., 223 N.J. Super. 1, 8, (App. Div. 1988).          A

plaintiff must prove that it in fact sustained damages.          Id.

     Because it is undisputed that China Grill did not

contribute to the Settlement Fund, the mediation, and attorneys’

fees in the James Action, or even the attorneys’ fees in the

instant case, China Grill has not demonstrated that it suffered

damages from ADP’s alleged breach of contract.        ADP has

therefore shown that it is entitled to summary judgment based on

China Grill’s failure to offer evidence that it was damaged by

any breach of the MSA by ADP.




6 ADP also argues that China Grill is unable to prove that ADP
breached the contract with respect to 99.75% of the class
members in the James Action.


                                   10
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 11 of 16




     China Grill opposes this motion for summary judgment with

several arguments.    First, it asserts a new theory of damages.

It seeks recovery of the fees it paid to ADP for payroll

services.

     Neither the complaint nor the FAC set forth this theory of

damages.    Similarly, China Grill’s initial disclosures, answers

to interrogatories, and responses to document demands described

the costs associated with the James Action; they did not

identify ADP’s fees as the damages being sought.         During

discovery, China Grill’s Rule 30(b)(6) witness also explained

that the damages it seeks through this litigation are the costs

associated with the litigation and settlement of the James

Action.    He enumerated those damages in detail.

     A party may not use its opposition to a dispositive motion

to effectively amend the complaint.      Wright v. Ernst & Young

LLP, 152 F.3d 169, 178 (2d Cir. 1998).       China Grill did not set

forth its theory of “direct damages” in the form of ADP’s fees

until its opposition to ADP’s motion for summary judgment.             ADP

engaged in extensive discovery aimed at preparing its defense to

a claim of damages incurred as a result of the James Action.

Allowing this material shift in the plaintiff’s theory of

damages at this stage of the litigation would significantly

prejudice ADP.




                                   11
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 12 of 16




     China Grill next opposes summary judgment on the ground

that, as the sole signatory to the MSA, it has standing to sue

to enforce the rights of both the Client Group and Implied

Client Group.    It explains that members of the Client Group and

Implied Group were beneficiaries of the MSA and paid fees to ADP

for payroll services ADP delivered pursuant to the MSA.

     While members of the Client Group and Implied Client Group

may be third-party beneficiaries under the MSA and entitled to

sue ADP for a breach of the MSA, see Ross v. Lowitz, 222 N.J.

494, 513 (2015), they are not plaintiffs here and China Grill

may not recover damages on their behalf.       China Grill, as the

sole plaintiff, must present evidence of damages to itself.            See

Tannock, 223 N.J. Super. at 8.      China Grill may not recover

damages incurred by entities that are not parties to this

action.    See Stubaus v. Whitman, 339 N.J. Super. 38, 51 (App.

Div. 2001).

     II.    Cross Motion to Amend

     China Grill moves to file a Second Amended Complaint

joining members of the “Client Group” and “Implied Client Group”

as plaintiffs and adding an implied breach of contract claim on

behalf of the Implied Client Group.      It brings this motion

pursuant to Rule 15(a)(2), Fed. R. Civ. P.        China Grill’s motion

to amend and join additional plaintiffs is denied as untimely,

unsupported by good cause, and futile.


                                    12
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 13 of 16




     A scheduling order set a deadline of August 9, 2019 for the

joinder of additional parties or amendment of pleadings.          As a

consequence, Rule 16 and not Rule 15 provides the standard for

review of China Grill’s motion.

     Rule 16 allows a schedule set by a court to be modified

“only for good cause and with the judge's consent.”         Fed. R.

Civ. P. 16.   “[A] district court . . . does not abuse its

discretion in denying leave to amend the pleadings where the

moving party has failed to establish good cause, as required by

Rule 16(b), to amend the pleadings after the deadline set in the

scheduling order.”   Kassner v. 2nd Ave. Delicatessen Inc., 496

F.3d 229, 243 (2d Cir. 2007).     “Whether good cause exists turns

on the diligence of the moving party.”       BPP Illinois, LLC v.

Royal Bank of Scotland Grp. PLC, 859 F.3d 188, 195 (2d Cir.

2017) (citation omitted).

     China Grill has not demonstrated good cause for its failure

to comply with the August 9, 2019 deadline to amend the

pleadings and join parties.     China Grill’s motion comes after

the completion of discovery.     It was not filed until it was time

to oppose ADP’s motion for summary judgment and had become clear

that China Grill had not sustained the damages on which it had

pursued this litigation.

     China Grill’s motion for amendment does not address the

Rule 16 good cause standard or argue that it has been diligent


                                   13
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 14 of 16




in making this application.     In its reply to ADP’s opposition to

this application, China Grill supplies a mere three paragraphs

explaining why good cause exists.7

     China Grill argues that the parties’ efforts to mediate the

instant lawsuit resulted in discovery being “placed on hold

pending the results of mediation.”       China Grill further notes

that it engaged in timely discovery.       Neither of these arguments

explains the delay in this application to join additional

parties.   China Grill had ample time and opportunity to amend

its pleading and to join parties.       It knew who had paid the

costs associated with the James Action and that it had not

contributed to those payments.     Indeed, the Order on May 2, 2019

placed China Grill on notice that it was “unlikely” that China

Grill would have a further opportunity to amend.         In response,

China Grill filed the FAC without joining any additional

plaintiffs.

     In any event, the addition of the entities that contributed

to the settlement in the James Action as plaintiffs would be

futile to the extent China Grill seeks by their addition to

recover those costs.    The MSA bars consequential damages.

     The MSA states that “neither ADP nor Client will be

responsible for special, indirect, incidental, consequential or


7 Arguments presented for the first time in reply may be ignored.
Patterson v. Balsamico, 440 F.3d 104, 113 n.5 (2d Cir. 2006).


                                   14
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 15 of 16




other similar damages . . . that the other party may incur or

experience in connection with this agreement . . . .”         Under New

Jersey law, “[c]onsequential damages may be limited or excluded

unless the limitation or exclusion is unconscionable.”          N.J.

Stat. Ann. § 12A:2-719(3).     A settlement payment “falls within

the category of consequential damages.”       Polidori v. Kordys,

Puzio & Di Tomasso, AIA, 217 N.J. Super. 424, 436 (App. Div.

1987).   See also Taddei v. State Farm Indem. Co., 401 N.J.

Super. 449, 461 (App. Div. 2008) (consequential damages

typically include costs of litigation and counsel fees).

     China Grill agrees that the costs incurred in litigating

and settling the James Action, which it has sought as damages

here, constitute consequential damages.       It also agrees that the

MSA bars China Grill from recovering such consequential damages.8

China Grill argues, however, that the damages-limitation clause

in the MSA does not limit the ability of entities in the Client

Group or the Implied Client Group to recover such damages.             It

is wrong.   A third-party beneficiary is not entitled to more

rights than the contracting party.      See United Steelworkers of

Am., AFL-CIO-CLC v. Rawson, 495 U.S. 362, 375 (1990); Allgor v.



8 China Grill’s recent concession that the MSA bars its recovery
of consequential damages, including the costs associated with
the litigation and settlement of the James Action, is in notable
tension with the FAC, in which China Grill brought suit in its
own name pursuant to the MSA to recover those damages.


                                   15
     Case 1:19-cv-03705-DLC Document 62 Filed 10/20/20 Page 16 of 16




Travelers Ins. Co., 280 N.J. Super. 254, 261 (App. Div. 1995).

As a result, no beneficiary of the MSA may recover consequential

damages flowing from the James Action.

                              CONCLUSION

     ADP’s motion for summary judgment is granted.         China

Grill’s cross motion to amend and remand is denied.         The Clerk

of Court shall close the case.



Dated:    New York, New York
          October 20, 2020




                                   16
